DETAILED ACTION 
1.	The office action is in response to the application filled on 5/13/2021.
Notice of Pre-AIA  or AIA  Status
2.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
3.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5. Claims 1-3, 5-8, 11 and 12 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by YOSHIDA et al. (JP2007335530). 
Regarding claim 1. YOSHIDA et al. disclose an inverter device (figures 1nad 2) intended to convert a DC voltage (B) into one phase of an AC voltage (U-phase, V-phase and W-phase) with a predetermined frequency (frequency set for each phase), the inverter device comprising a single-phase inverter (U, V, W) able to deliver the phase, the single-phase inverter comprising a toric output inductor (the coil in 81) (para. 0034 and 0035), the inverter device comprising a support radially surrounding a cooling channel extending longitudinally along an axis x and in which a cooling liquid is intended to flow along the axis x (the cooling medium flows in the direction indicated by the arrow 113. A substrate 90 is fixed to the surface of the cooler 100 via a solder layer 104, a metal plate 103, and a ceramic substrate 102) (para. 0065), the toric inductor (the coil in 81) (para. 0034 and 0035) being mounted on the support so as to radially surround the cooling channel so as to be able to be cooled by the cooling liquid when this flows in the cooling channel (para. 0065).

Regarding claim 2. YOSHIDA et al. disclose the inverter device (figures 1nad 2) wherein electronic components mounted on the support around the cooling channel so as to be able to be cooled by the cooling liquid when this flows in the cooling channel (the cooling medium flows in the direction indicated by the arrow 113. A substrate 90 is fixed to the surface of the cooler 100 via a solder layer 104, a metal plate 103, and a ceramic substrate 102) (para. 0065), the support comprising a solid tubular support radially defining the cooling channel (as shown on figure 1).

Regarding claim 3. YOSHIDA et al. disclose the inverter device (figures 1nad 2) wherein the inverter device is intended to convert a DC voltage (B) into multiple phases of a polyphase AC voltage (voltage at V, u and w) with a predetermined frequency (frequency set for each phase), the inverter device comprising multiple single-phase inverters , each of the single-phase inverters being able to deliver one of the phases of the polyphase AC voltage (The semiconductor module 1 for forming a U phase of a three-phase alternating current from direct current electricity includes power transistors Q 1 and Q 2 and diodes D 1 and D 2,
The semiconductor module 2 for forming a V phase of a three-phase alternating current from direct current electricity includes power transistors Q 3 and Q 4 and diodes D 3 and D 4,
The semiconductor module 3 for forming a W phase of a three-phase alternating current from direct current electricity includes power transistors Q 5 and Q 6 and diodes D 5 and D 6) (para. 0034).

Regarding claim 5. YOSHIDA et al. disclose the inverter device (figures 1nad 2) wherein the inverter device is intended to convert a DC voltage (B) into three phases of a three-phase AC voltage with a predetermined frequency (frequency set for each phase), comprising three single-phase inverters, each of the single-phase inverters being able to deliver one of the phases of the three-phase AC voltage (The semiconductor module 1 for forming a U phase of a three-phase alternating current from direct current electricity includes power transistors Q 1 and Q 2 and diodes D 1 and D 2,The semiconductor module 2 for forming a V phase of a three-phase alternating current from direct current electricity includes power transistors Q 3 and Q 4 and diodes D 3 and D 4,The semiconductor module 3 for forming a W phase of a three-phase alternating current from direct current electricity includes power transistors Q 5 and Q 6 and diodes D 5 and D 6) (para. 0034).

Regarding claim 6. YOSHIDA et al. disclose the inverter device (figures 1nad 2) wherein at least one toric output inductor (the coil in 81) (para. 0034 and 0035) mounted on the support so as to radially surround the cooling channel (the cooling medium flows in the direction indicated by the arrow 113. A substrate 90 is fixed to the surface of the cooler 100 via a solder layer 104, a metal plate 103, and a ceramic substrate 102) (para. 0065).

Regarding claim 7. YOSHIDA et al. disclose the inverter device (figures 1nad 2) wherein toric output inductors are juxtaposed along the axis x (the cooling medium flows in the direction indicated by the arrow 113. A substrate 90 is fixed to the surface of the cooler 100 via a solder layer 104, a metal plate 103, and a ceramic substrate 102) (para. 0065), the toric inductor (the coil in 81) (para. 0034 and 0035).

Regarding claim 8. YOSHIDA et al. disclose the inverter device (figures 1nad 2) wherein the single-phase inverter (The semiconductor module 1 for forming a U phase of a three-phase alternating current from direct current electricity includes power transistors Q 1 and Q 2 and diodes D 1 and D 2, The semiconductor module 2 for forming a V phase of a three-phase alternating current from direct current electricity includes power transistors Q 3 and Q 4 and diodes D 3 and D 4, The semiconductor module 3 for forming a W phase of a three-phase alternating current from direct current electricity includes power transistors Q 5 and Q 6 and diodes D 5 and D 6) (para. 0034) comprises power switches mounted on the support (S) around the cooling channel so as to be able to be cooled by the cooling liquid when this flows in the cooling channel (the cooling medium flows in the direction indicated by the arrow 113. A substrate 90 is fixed to the surface of the cooler 100 via a solder layer 104, a metal plate 103, and a ceramic substrate 102) (para. 0065), the toric inductor (the coil in 81) (para. 0034 and 0035).

Regarding claim 11. YOSHIDA et al. disclose the inverter device (figures 1nad 2) wherein the inverter delivers the phase in differential mode (Each angle Q1 to Q3 in the embodiment is approximately 120 degree) (para. 0056).

Regarding claim 12. YOSHIDA et al. disclose a generator set (the motor can be used as a power generator to supply power to a load) intended to be mechanically coupled to a motor shaft (the shaft connecting the inverter device to the motor as shown on fig 2) of a motor (81) of an aircraft and intended to deliver the phases of the polyphase AC voltage  (The semiconductor module 1 for forming a U phase of a three-phase alternating current from direct current electricity includes power transistors Q 1 and Q 2 and diodes D 1 and D 2, The semiconductor module 2 for forming a V phase of a three-phase alternating current from direct current electricity includes power transistors Q 3 and Q 4 and diodes D 3 and D 4, The semiconductor module 3 for forming a W phase of a three-phase alternating current from direct current electricity includes power transistors Q 5 and Q 6 and diodes D 5 and D 6) (para. 0034) when the motor shaft is driven in rotation at a variable speed (motor 81 run at a different speed), the generator set (the motor can be used as a power generator to supply power to a load) comprising a generator (G) intended to engage with the shaft so as to generate an AC voltage with a fixed initial frequency (the fixed frequency where each angle tata1 to tata 3 in the embodiment is approximately 120 degree) (para. 0056), a rectifier intended to rectify the AC voltage and the inverter device (as seen on figure 2).

Allowable Subject Matter
6.	 Claims 4, 9, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 4. The prior art fails to teach “…wherein each of the single-phase inverters delivers one of the phases of the polyphase AC voltage in differential mode.” 

Regarding claim 9. The prior art fails to teach “…wherein a tubular support for switches surrounding the axis x and is radially defined by a first surface defining the cooling channel and by a second surface radially surrounding the first surface, the power switches being arranged around the tubular support, bearing on the second surface.”

Regarding claim 10. The prior art fails to teach “…wherein each of the single-phase inverters being able to deliver one of the phases of the polyphase AC voltage, and wherein the second surface (S2) has six planar faces distributed around the axis x, two of the power switches bearing on each of the planar faces.”

Conclusion
7. Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 
Additionally, in the event that other prior art is provided and made of record by the Examiner, as being relevant or pertinent to applicant's disclosure but not relied upon. The references are provided for the convenience of the applicant.  The Examiner request that the references be considered in any subsequent amendments, as they are also representative of the teaches of the art and may apply to the specific limitations of any newly amended claim(s)
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


//AFEWORK DEMISSE/
Examiner, Art Unit 2838
/ADOLF D BERHANE/Primary Examiner, Art Unit 2838